[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL ORDERS ON DEFENDANT'S OBJECTIONS TO MOTIONS FOR ORDERS OFCOMPLIANCE (#259), (#264)
Having conducted an in camera inspection of the documents submitted by Attorney Clark by letter dated August 15, 1996, this court finds that the only documents subject to disclosure are as follows:
         1. A thirty-one page circular, dated January 18, 1988, entitled "Connecticut Cancellation and Nonrenewal Endorsements and Rules Refiled", with three additional pages concerning Connecticut changes, and
         2. A thirty page set of forms commencing with a page entitled "Forms Information Package" and ending with a page whose final paragraph is captioned "2. MORTGAGE HOLDERS".
The above documents shall be supplied by Attorney Clark to plaintiff's counsel forthwith.
The balance of the submitted documents were generated after the commencement of this action, in the course of defense management and preparation for trial. They are protected by the attorney-client privilege or contain the mental impressions, conclusions, opinions or legal theories of the defendant's representatives, none of which was intended to be disclosed by any prior order of this court.
All of the submitted documents have been placed under seal and made a part of this file.
Licari, J. CT Page 5495-A